The appellant appeals from a conviction in the court below, charged with sodomy.
The charge is too horrible to contemplate, and too revolting to discuss. We think the indictment does not charge an offense against the laws of this State. Almost this identical question was discussed and decided in the case of Lewis v. State, 35 S.W. Rep., 372. A similar transaction was held not to be sodomy under the statute in the case of Prindle v. State, 31 Tex. Crim. 551. We think that some legislation should be enacted covering these unnatural crimes.
For the reason that no offense is charged in the indictment against the laws of this State, the judgment of conviction is reversed and the prosecution ordered dismissed.
[Rehearing denied, February 10, 1909. — Reporter.]
Dismissed.